221 F.2d 543
95 U.S.App.D.C. 262
Joseph J. WINEBURGH, Appellant,v.Bertha K. MEYER et al., Trading as Theodore Meyer Estate, Appellees.
No. 12138.
United States Court of Appeals, District of Columbia Circuit.
Argued March 23, 1955.Decided March 31, 1955.

[95 U.S.App.D.C. 263] Mr. H. Clifford Allder, Washington, D.C., with whom Mr. Charles E. Ford, Washington, D.C., was on the brief, for appellant.
Mr. Philip W. Amram, Washington, D.C., for appellees.
Before WILBUR K. MILLER, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
This appeal is from a judgment of the District Court granting a permanent injunction restraining appellant inter alia from serving, or being connected with another who serves, various named and certain described customers of appellees who had been using appellees' services for the extermination and control of pests.  The injunction followed findings of fact by the District Court that appellant, after his employment by appellees had ended, was violating his written agreement with appellees, made when he had entered their employment.  In this instrument he had covenanted that after termination of the employment he would not engage in the conduct restrained within a radius of 30 miles of any office with which he had been connected in the employment.


2
When he granted a temporary injunction against appellant District Judge Morris set forth in a memorandum opinion the factual and legal justifications for such relief.  Meyer v. Wineburgh, D.C.D.C., 110 F.Supp. 957.  His opinion adequately supports the permanent injunction as well.  The judgment1 is accordingly


3
Affirmed.



1
 In granting the permanent injunction District Judge Bastian, after hearing, findings of fact and conclusions of law, somewhat modified the scope of the temporary injunction in a respect favorable to appellant